PER CURIAM.
We review Pinero v. Sears, Roebuck & Co., 515 So.2d 422 (Fla. 3d DCA 1987), pursuant to article V, section 3(b)(4), Florida Constitution, to answer the following certified question of great public importance:
DOES THE STATUTE OF REPOSE BAR A WRONGFUL DEATH ACTION WHERE THE DEATH OCCURRED MORE THAN TWELVE YEARS AFTER THE ORIGINAL PURCHASE OF THE PRODUCT WHICH ALLEGEDLY CAUSED THE DEATH?
515 So.2d at 422-23.
As respondent concedes, we already have answered that question in the affirmative in J.I. Case Co. v. Henley, 517 So.2d 692 (Fla.1988), and Pait v. Ford Motor Co., 515 So.2d 1278 (Fla.1987). See Melendez v. Dreis & Krump Manufacturing Co., 515 So.2d 735 (Fla.1987). Accordingly, we quash the decision below.
IT IS SO ORDERED.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.